690 S.E.2d 533 (2010)
The CITY OF CHARLOTTE, a municipal corporation
v.
BMJ OF CHARLOTTE, LLC; Consolidated Textiles, Inc., Lessee; And Any Other Parties in Interest.
No. 196P09.
Supreme Court of North Carolina.
January 28, 2010.
Jeffrey C. Grady, Charlotte, for BMJ of Charlotte, et al.
Phillip E. Lewis, Catherine Williamson, Charlotte, for City of Charlotte.
Prior report: ___ N.C.App. ___, 675 S.E.2d 59.

ORDER
Upon consideration of the petition filed on the 12th of May 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."